Citation Nr: 1819319	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-28 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertension for the period from October 4, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990, September 2008 to September 2009, and May 2010 to February 2011.

This matter came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in August 2015; the transcript is of record.  

In a November 2015 decision, the Board granted an initial 10 percent disability rating for hypertension, to include making a finding that a disability rating in excess of 10 percent prior to October 4, 2015 was not warranted, and remanded the issue of entitlement to a rating in excess of 10 percent for the period from October 4, 2015.  In a January 2016 rating decision, the 10 percent ratings were implemented from September 6, 2009 to May 15, 2010, and from February 4, 2011.  


FINDING OF FACT

From October 4, 2015, the Veteran's hypertension requires continuous medication for control but is not manifested by diastolic pressure predominantly 110 or more.


CONCLUSION OF LAW

From October 4, 2015, the criteria for entitlement to a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

No further notice is required regarding the downstream issue of a higher initial rating for hypertension, as it stems from the grant of service connection, and no prejudice has been alleged.  Regarding the duty to assist, the evidence of record contains VA treatment records, and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the hypertension claim.  The Veteran was afforded a VA examination in April 2016 with regard to the issue which will be discussed in detail below.  As such, the Board will proceed to the merits.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's hypertension has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.   

The medical evidence of record reflects that the Veteran requires continuous medication for control of hypertension, specifically Amlodipine and Metoprolol.   04/18/2016 C&P Exam.

The Board has reviewed blood pressure readings reflected in VA outpatient treatment records for the period from October 2015.  November 2015 blood pressure reading were 127/85 and 127/91.  04/05/2016 VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report at 41, 61.  A December 2015 blood pressure reading was 126/84.  Id. at 33.  A January 2016 blood pressure reading was 120/82.  01/21/2016 VAMC Other Output/Reports at 11.  A March 2016 blood pressure reading was 123/86.  04/05/2016 VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report at 18.  An April 2016 blood pressure reading was 122/84.  08/12/2016 CAPRI at 16.  A June 2016 blood pressure reading was 114/81.  Id. at 2.  Such blood pressure readings reflect diastolic readings below 100 and systolic readings below 160.  

An April 2016 VA examination reflects blood pressure readings of 120/82, 126/88, and 124/86.  The examiner indicated that the Veteran does not have a diastolic blood pressure elevation to predominantly 100 or more.  04/18/2016 C&P Exam.  

As the Veteran's diastolic pressure has not exceeded 110 for the period from October 4, 2015, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under DC 7101.  Thus, while a 10 percent rating is warranted for the entire period contemplated by this appeal, a 20 percent rating is not warranted for the period from October 4, 2015.  


ORDER

From October 4, 2015, entitlement to a disability rating in excess of 10 percent for hypertension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


